department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si spr-122705-98 memorandum for joseph m abele cc ner pen phi assistant district_counsel from harve m lewis chief passthroughs special industries field service division subject depreciation hca-spr-122705-98 you have asked for our response as to the position that examiners should take in light of the tax court’s decision in health corp of america inc v commissioner 109_tc_21 hca in the following discussion we review the factors relevant to a determination of whether an item is a structural_component of a building or tangible_personal_property as well as what facts and circumstances may be of special concern to examiners the determination is still a highly factual one with no bright line tests in hca petitioners argued that several disputed items associated with facilities built in the 1980's constituted sec_1245 property and therefore were appropriately depreciated using a 5-year recovery_period pursuant to petitioner’s business asset_guideline_class under acrs and macrs the commissioner countered that allowing these items to be depreciated over a different recovery_period than the buildings to which they related resulted in component_depreciation which is no longer allowed under acrs and macrs further the commissioner argued that investment_tax_credit itc cases involving years prior to when the cost_recovery system was adopted and component_depreciation was disallowed are of limited application in determining what constitutes a structural_component finally the commissioner took the position that these items were structural_components and thus sec_1250 property and should be depreciated over the same recovery_period as the building to which they relate spr-122705-98 the tax_court rejected the commissioner’s primary argument stating that in prohibiting component_depreciation congress did not intend to redefine sec_1250 property to include property which prior to the enactment of acrs had been sec_1245 property for the purposes of the itc the court looked at the statutory and regulatory language of acrs and macrs as well as its legislative_history and determined that to the extent disputed property would qualify as tangible_personal_property for itc purposes under pre-1981 law it will also qualify as tangible_personal_property for acrs and macrs the court then turned to the commissioner’s contention that the disputed items were structural_components under an itc analysis the court examined each category of disputed items to determine whether the assets should be characterized as sec_1250 property a structural_component of the facility or sec_1245 property tangible_personal_property under sec_1_48-1 in making this determination the court employed the factors set forth in 65_tc_664 to ascertain whether the items were inherently permanent and thus not tangible_personal_property within the meaning of sec_1_48-1 these factors include is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will have to be moved how substantial a job is removal of the property and how time-consuming is it is it readily removable how much damage will the property sustain upon its removal and what is the manner of affixation of the property to the land hca t c pincite citing whiteco t c pincite the presence of one factor is not the sole determinant of what is tangible_personal_property id hca went on to define structural_components by way of example as set forth in sec_1_48-1 the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance of a building the term structural_components does not include machinery the sole justification for the installation of which is the fact that such machinery is required to meet temperature spr-122705-98 or humidity requirements which are essential for the operation of other machinery or the processing of materials or foodstuffs the court summarized the regulation saying an item constitutes a structural_component of a building if the item relates to the operation and maintenance of the building hca t c pincite be aware however that the list may be misleading the hca court followed 74_tc_137 in determining that even though wiring is an example under sec_1_48-1 it is not a structural_component unless it relates to the operation or maintenance of a building hca t c pincite the focus the court found should be on ultimate use id pincite in addition the service has stated that it will not challenge the scott paper approach illinois cereal mills inc v commissioner tcmemo_1983_469 action on decision date again the determination of whether an asset is a structural_component or tangible_personal_property is a facts and circumstances assessment as noted above pre- case law and factors set forth therein are still relevant to the assessment in view of the factual nature of the inquiry no bright line test exists as a practical matter it should be noted that the use of cost segregation studies must be specifically applied by the taxpayer the hca court sustained the service’s position that certain allocated equipment must be depreciated over the same period as the buildings to which they relate because the record did not provide any logical and objective measure of the portion of the equipment that would constitute sec_1245 property hca t c pincite an accurate cost_segregation_study may not be based on non-contemporaneous records reconstructed data or taxpayer’s estimates or assumptions that have no supporting records see 36_fedclaims_722 aff’d without op 132_f2d_54 fed cir thus cost segregation studies should be closely scrutinized by the field sec_1_167_e_-1 provides that any change in the method of computing the depreciation allowances with respect to a particular account is a change in method_of_accounting further the legislative_history underlying the statutory language of sec_446 and former sec_167 clearly indicates that a change in depreciation method is a change in method_of_accounting the legislative_history of sec_446 provides that a change in method_of_accounting includes a change in the treatment of a material_item such as a change in the method of depreciating any property s rep no 83d cong 2d sess the legislative_history of former sec_167 provides that a ll changes in depreciation method are changes in accounting_method under sec_446 and therefore will require the consent of the secretary or_his_delegate s rep no 83d cong 2d sess also in 77_tc_349 which concerned a taxpayer that reclassified certain assets from sec_1250 property to sec_1245 property and then sought to use different depreciation methods the tax_court stated that it is unquestioned that a change in the method of computing depreciation is a change in the method_of_accounting t c pincite thus a change in depreciation method is a change in method_of_accounting with respect to a change in recovery_period or convention sec_1 e ii a indicates that such a change is a change in method_of_accounting this section provides that a change in method_of_accounting includes a change in the treatment of any material_item and that a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of the item as a deduction the recovery_period determines the period of time over which the basis of depreciable_property is recovered the convention determines the portion of the taxable_year for which depreciation is allowable and determines how much of the applicable_recovery_period remains as of the beginning of the taxable_year following the placed-in-service year a change in recovery_period or convention affects when not whether the cost of depreciable_property will be recovered consequently a change in recovery_period or convention affects the timing of deductions and is a change in method_of_accounting sec_1_446-1 provides that a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income using a new method for tax purposes secure the consent of the commissioner whether or not such method is proper or is permitted under the internal_revenue_code or the regulations thereunder sincerely ______________________ harve m lewis chief passthroughs special industries branch field service
